

114 HR 6181 IH: Increase Transportation Alternatives Investment Program
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6181IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Ms. Velázquez (for herself, Mr. Meeks, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize programs and activities to support transportation options in areas with limited access
			 to public transportation due to extensive repair or reconstruction
			 projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increase Transportation Alternatives Investment Program. 2.Surface transportation block grant programSection 133 of title 23, United States Code, is amended by adding at the end the following:
			
 (j)Preference for certain projectsThe Secretary through issuing regulations shall ensure that States give preference to eligible projects under this section located in areas that are undergoing extensive repair or reconstruction of Federal-aid highways, passenger rail, and other federally owned roads open for public travel, and public transportation, for the purpose of providing transportation alternatives related to the full or partial closure of transportation infrastructure in such areas..
		3.Grant Program
 (a)In generalThe Secretary of Transportation shall carry out a grant program to support community efforts to invest in transportation alternatives.
 (b)Award of grantsNot later than 1 year after the date of enactment of this Act, the Secretary shall award grants under the program on a competitive basis. The Secretary shall give preference to projects located in areas that are undergoing extensive repair or reconstruction of Federal-aid highways, passenger rail, and other federally owned roads open for public travel, and public transportation.
 (c)Eligible entitiesThe following entities shall be eligible to receive grants under the program: (1)State and local governments.
 (2)Metropolitan planning organizations. (3)Rural planning organizations.
 (d)Eligible activitiesAmounts received in grants under the program may be used to plan for, facilitate, and provide initial support for any of the following activities:
 (1)Transportation demand management programs, including support for transportation management associations.
 (2)Carpool or telecommuting projects. (3)Planning, design, acquisition of rights-of-way, construction, improvement, and management of streets, pathways, and public transportation facilities to facilitate expanded bicycle and pedestrian mobility and access.
 (e)ApplicationTo receive a grant under the program, an eligible entity shall submit to the Secretary an application in such form and manner as the Secretary prescribes.
			